Final order reversed upon the law and the facts. While this proceeding appears to have been properly brought under article 5, section 20, of the Zoning Law  (People ex rel. Smith v. Walsh, 211 App. Div. 205; affd., by the Court of Appeals, 240 N. Y. 606; People ex rel. Small v. Walsh, 212 App. Div. 883), we are not satisfied from the record before us that practical difficulties or unnecessary hardships have been shown sufficently to justify the order of the board of appeals. We, therefore, remit the proceeding to the Special Term to take testimony and determine the question as to whether practical difficulties or unnecessary hardships existed justifying the variance under section 20. Kelly, P. J., Manning, Kelby, Young and Kapper, JJ., concur.